DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 14th, 2022 have been entered. Claims 2 and 5-8 remain pending in the application. Applicant’s amendments to the claims have overcome several Specification Objections alongside several 112b Rejections previously set forth in the Non-Final Office Action mailed April 15th, 2022 and are hereby withdrawn in light of their correction. However, at least one Specification Objection remains alongside several 112b Rejections due to matters remaining/unaddressed in addition to new 112a Rejections due to what appears to be new matter.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implying phrases (e.g. “Provided is a..”).  Correction is required.  See MPEP § 608.01(b). It is respectfully recommended “Provided is a…” to read as “[[Provided is a]] A…” to remove the implying phrase “provided” which would appear to direct attention to the specification or elsewhere.
The amendment filed July 14th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the predetermined depth decreases gradually towards an upper end of the upper body receiving portion” (of both the Abstract and the claims). Such matter appears to lack possession in the original disclosure for reasons further set forth in the section hereafter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 2, the limitation “wherein the predetermined depth decreases gradually towards an upper end of the upper body receiving portion” is recited. Notably, there does not appear to be possession for this particular limitation as applicant has only disclosed previously “an upper body receiving portion linked to an upper direction of the hip receiving portion, depressed to receive an upper body of the infant, and having an inclined surface of which a height gradually increases from the bottom to the top”. Such passage underlined is also reflected in the original specification as the only embodiment presented. While applicant avails a plurality of figures, none of the figures demonstrate this relationship (such as by a cross section or similar) that would definitively establish possession of the newly claimed invention. Such passage as that underlined appears to be stating ‘wherein the predetermined depth increases gradually towards an upper end of the upper body receiving portion’, not decreases as applicant has previously claimed, where the top and bottom would appear to be directed toward the head and the feet respectively (in other words respectively the upper body and the hip portion). In light of the lack of alternate embodiments or any original clarifying disclosure, the limitation “wherein the predetermined depth decreases gradually towards an upper end of the upper body receiving portion” is considered to be new matter and must be cancelled. Clarity and explanation are respectfully required, otherwise cancellation or amendment of the limitation is necessary.
Further regarding claim 2 (and in concordance therewith), the limitation “the predetermined depth decreases” is recited. Notably, there seems to be a lack of possession of the ‘depth’ language, where height was understood to be respective of the angle of the upper body portion respective a flat surface. However, due to the lack of clarity in applicant’s figures (such as a cross section) and the lack of further clarity in the specification, it is unclear what a ‘depth’ would be respective to for an annular entity such as that illustrated in FIGS. 1-8. Explanation and clarity are respectfully required or elsewise the limitation should be cancelled or amended. For the purposes of examination, the limitation “depth” is construed to read as “height” in claim 2
Regarding claim 5, the limitation “a Velcro® tape for tying end portions of the strap” is recited. There appears to be a lack of possession in the original disclosure of the application for the underlined passage. Where applicant’s original disclosure appears to state/claim “Velcro tapes are connected and coupled in a state in which the Velcro tapes face each other”. It is not understood how such passage equates to ‘for tying end portions of the strap’.
Claims 6-8 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, as being dependent upon a rejected base claim (2).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims and 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 7, the limitation “Velcro®” is recited. Notably, “Velcro®” is a trademark name that is to a company. Where Velcro produces a plurality of products that may be outside the scope of applicant’s invention. The use of Velcro® does not absolve the necessity to appropriately disclose what ‘Velcro®’ is, as Velcro is a company that produces a wide variety of products which leaves the scope of applicant’s claims indefinite. For the purposes of examination, the limitation “Velcro®” should read as “[[Velcro®]] hook and loop fasteners”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (U.S. Pat. No. 8056161) in view of itself and Smith (U.S. Pat. No. 4566449).
Regarding claim 2, Barry discloses Barry discloses (FIGS. 5-7, and 10) a functional feeding cushion (as illustrated in FIGS. 6, 7, and 10), comprising: a cushion body (corresponding to 9, as illustrated in FIG. 5) formed of an inner cover (9) and a cushion material charged inside the inner cover (as illustrated in FIG. 5 and conveyed in FIG. 10), the cushion body having a predetermined length, a predetermined width, and a predetermined thickness (as illustrated in FIG. 5); an outer cover (correspondent to 2; FIG. 5) covering the front surface of the cushion body and having a cover body (2; FIGS. 5 and 10); a fixation band (6; FIGS. 6 and 7) vertically disposed at the center of a front surface of the cover body and having an upper end and lower end {coupled} to the cover body (as illustrated in FIGS. 6 and 7); and a strap (13; FIGS. 6 and 7) horizontally passing under the fixation band (as illustrated in FIGS. 6 and 7) of the outer cover and configured to sequentially cover and wrap the infant's body at both sides (As illustrated between FIGS. 5-7 and 10).
However, while Barry does attach one end with detachable coupling means (as illustrated through 7A and clarified in claim 11 that notes “a first end attached to the base sheet and a second end that is loose”, Barry does not explicitly disclose wherein both ends are loose (detachably coupled).
Regardless, Barry discloses the claimed invention except for both ends being detachably coupled (loose).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the detachable coupling means to the first/second end of the fixation band (6; FIG. 7), since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where the results would have been predictable as Barry already contemplates at least one end with a detachable fastening means. Where there is no criticality availed to both ends being detachably coupled. And furthermore, wherein the duplication of the detachable coupling means to either end would allow the fixation band of Barry to be taken off and cleaned separately from the larger mass of the entire sheet, thereby simplifying cleaning.
However, Barry still does not explicitly disclose a hip receiving portion sunken from a front surface of the cushion body, the hip receiving portion configured to receive a hip of an infant; an upper body receiving portion sunken from the front surface of the cushion body, the upper body receiving portion configured to receive an upper body of the infant, the upper body receiving portion having a predetermined width and a predetermined depth, wherein the predetermined depth decreases gradually towards an upper end of the upper body receiving portion, and the predetermined width decreases gradually towards the upper end of the upper body receiving portion while forming a left-right symmetrical trapezoidal shape
However, Barry does not explicitly disclose wherein the cushion body includes a hip receiving portion sunken from a front surface of the cushion body, the hip receiving portion configured to receive a hip of an infant, an upper body receiving portion sunken from the front surface of the cushion body the upper body receiving portion configured to receive an upper body of the infant, the upper body receiving portion having a predetermined width and a predetermined depth, wherein the predetermined depth decreases gradually towards an upper end of the upper body receiving portion, and the predetermined width decreases gradually towards the upper end of the upper body receiving portion while forming a left-right symmetrical trapezoidal shape.
Regardless, Smith teaches (FIGS. 1 and 5) a cushion body (10 & 40/46; FIGS. 1 & 5) includes a hip receiving portion (correspondent to 20/44; FIGS. 1 and 5) sunken from a front surface of the cushion body, the hip receiving portion configured to receive the hip of an infant an upper body receiving portion (correspondent to 12/42; FIGS. 1 and 5) sunken from the front surface of the cushion body, the upper body receiving portion configured to receive an upper body of the infant (Col. 3, lines 48-55), the upper body receiving portion having a predetermined width and a predetermined depth (as illustrated in FIGS. 1 and 5), wherein the predetermined depth decreases gradually towards an upper end of the upper body receiving portion (As illustrated in FIGS. 1 and 5), and the predetermined width decreases gradually towards the upper end of the upper body receiving portion (as clarified in Col. 3, lines 48-55; and conveyed correspondent to FIGS. 1 and 5) while forming a left-right symmetrical trapezoidal shape (as illustrated in FIGS. 1 and 5)
It would have been obvious to one or ordinary skill in the art at the time the application was effectively filed to have incorporated the inclination and the depressed hip and upper body receiving portions as well as the gradually decreasing width trapezoidal shape of Smith (As illustrated in FIGS. 1 and 5) into the body/assembly of Barry (as illustrated between FIGS. 5-7 and 10). Where the results would have been predictable as Smith and Barry are both concerned with infant bedding assemblies. Where advantageously, the presence of the bifurcated portions and hip/upper body receiving depressions thereof “prevent lateral movement of the infant” (Col. 3, lines 48-55), thereby better securing the infant. Where it should be understood that the combination of Smith with Barry retains the orientation of the infant, with the feet near the lower (rear) end and the infant’s head near an upward (front) end. Where “upper end” is construed in the context of applicant’s FIG. 8, which appears to demonstrate ‘the upper body receiving portion’ (where the infant’s head would be located) to be the thinner taper portion (as clarified in Col. 3, lines 48-55): “the back of the child and the head to be supported by the flat resilient surface 12 while the shoulder portion 28 near base member 18 supports the buttocks of the infant while the extending bifurcated portions 14 and 16 prevent lateral movement of the infant”)
Regarding claim 5, Barry in view of itself and Smith discloses (Barry: FIGS. 7 and 10) the functional feeding cushion of claim 4, wherein the strap includes {hook and loop fasteners}. Where the limitation “for tying end portions of the strap” is construed as intended use of the claimed invention. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987). Wherein the strap ends (correspondent 13) make a connection together or become attached (Websters Dictionary: Tie: intransitive verb: definitions a and c).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of itself and Smith in view Tan et al. (U.S. Pat. No. 5499418); hereafter “Tan”, and Marshall et al. (U.S. Pat. No. 9375343); hereafter “Marshall”, with Marshall used as a teaching reference.
Regarding claim 6, Barry in view of itself and Smith discloses (FIG. 7) the functional feeding cushion of claim 2; where one-end of a connection tie (13; FIG. 7) passes under a fixation band (As illustrated in FIG. 7)
However, Barry does not explicitly disclose further comprising a side cushion having a connection tie and two pillows attached to both end portions of the connection tie, respectively, the connection tie passing under the fixation band of the outer cover
Regardless, Tan teaches (FIGS. 1 and 2) a side cushion (1-3; FIGS. 1 and 2) having a connection tie (3; FIGS. 1 and 2) and two pillows (1 and 2; FIGS. 1 and 2) attached to both end portions of the connection tie (as illustrated in FIGS. 1 and 2).
It would have been obvious to one or ordinary skill in the art at the time the application was effectively filed to have incorporated the side cushions and pillows thereof of Tan (as illustrated in FIGS. 1 and 2) that can be attached to the ends of the connection tie of Barry (as illustrated in FIG. 7). Where the results would have been predictable as both Barry and Tan are concerned with infant securing/resting devices. Where further advantageously, the presence of bolsters as Tan would avail would better further secure the infant in sleep and prevent SIDS (Col. 1, lines 6-12). Where the combination of Barry with Tan would most likely be assembled in a capacity similar to the underlying connection tie and enveloping illustrated in Marshall (FIGS. 3 and 6A), however with the connection tie passing through the fixation band of Barry as previously established and maintained (as illustrated in FIGS. 7)
Regarding claim 7, Barry in view of itself, Smith, Tan (and Marshall) discloses (Barry: FIGS. 7; Tan: FIGS. 1 and 2) the functional feeding cushion for a feeding cushion of claim 6, wherein the two pillows are attached to the connection tie by {hook and loop fasteners} (Tan: 5/6/15/16; FIGS. 1 and 2; Barry: 14/14A FIGS. 7).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of itself and Smith in view of Rose et al. (U.S. Pat. No. 6292964); hereafter “Rose”).
Regarding claim 8, Barry in view of itself and Smith discloses the functional feeding cushion for a feeding cushion of claim 2
However, Barry does not explicitly disclose further comprising: a lower cushion disposed in and coupled to a lower portion of the front surface of the cushion body.
Regardless, Rose teaches (FIGS. 1 and 5) a lower cushion (16; FIG. 1) disposed in and coupled to a lower portion (nearest 24; as illustrated in FIG. 1) of a front surface of a cushion body (12; FIG. 1).
It would have been obvious to one or ordinary skill in the art at the time the application was effectively filed to have incorporated the lower cushion disposed in and coupled to a lower portion of a front surface of a cushion body of covered with the outer cover as Rose teaches (as illustrated in FIGS. 1, and 5) into the assembly of Barry. Where the results would have been predictable as both Barry and Rose are concerned with cushioned resting surfaces that utilize hook and loop fasteners. Where advantageously, the inclusion of Rose’s pillow would allow “users to rearrange the cushions to desired location for comfort, and neck and lower back support” (Col. 1, lines 19-22).
Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed July 14th, 2022, with respect to several Specification Objections and several 112b Rejections, alongside each and every 102 Rejection has been fully considered and are persuasive. Several of the previous Specification Objections, 112b Rejections and the 102 Rejections of April 15th, 2022 has been withdrawn. 
However, at least one Specification/Abstract Objection is maintained due to the presence of implying phrases in the Abstract as set forth in the pertinent section above, alongside the continued use of a trademarked term in a claims language. Furthermore, a new matter objection is necessitated for reasons set forth in the pertinent sections above.
However, examiner agrees that Barry alone can no longer address the limitations of claims 2 and 5 (with claims 1, 3-4, and 9-10 cancelled).
Applicant's arguments filed July 14th, 2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning Smith (see Remarks: pages 9-10) applicant argues that the width decreases gradually toward the upper end of the upper body receiving portion. However, as was set forth in the previous rejection based upon Smith, the upper end of the upper body receiving portion is construed and understood to be where the head portion is disposed. Where such portion is explicitly set forth in Col. 3, lines 48-55 to be correspondent to surface 12; particularly “the back of the child and the head to be supported by the flat resilient surface 12”. Notably, applicant’s claims do not set forth with particularity what the ‘upper end’ is considered to be (i.e. ‘an upper end opposite the hip receiving portion’, an upper end proximate the rearmost edge of the cushion (and establishing such rearmost edge), therefore the necessary interpretation of being proximate directed the head is considered necessary for the purposes of examination and appears to be met by the Smith reference. Therefore, Examiner is not presently persuaded that Smith fails to disclose a trapezoidal shape with a predetermined width of gradually decreasing width toward the upper end (e.g. toward the head). Therefore, claims 2 and 5 (and dependents thereof) are rejected under 103 with Barry in view of itself and Smith.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/24/2022